Citation Nr: 1747056	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Joel M. Ban


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983; January 2003 to June 2003; November 2005 to February 2006; and from May 2008 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2013 and February 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2016 and January 2017, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The objective evidence does not show that the Veteran has chronic fatigue syndrome or a fatigue-related disorder.

2.  The evidence of record reflects that the Veteran has fibromyalgia.


CONCLUSION OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in June 2013 for chronic fatigue syndrome.  The fibromyalgia claim was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in October 2013, August 2016, and May 2017.

As such, the Board will proceed to the merits of the appeal.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

For Persian Gulf Veterans service connection is warranted pursuant to 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021.  See 77 Fed. Reg. 71382 (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

Facts

The Veteran's DD form 214 reflects that his active duty included service in Southwest Asia.  Thus, the Veteran has qualifying Persian Gulf War active service.

In September 2013, the Veteran was diagnosed with fibromyalgia.  He was prescribed medication for the pain.  10/28/2013 CAPRI, at 10.

The Veteran was afforded a Gulf War medical examination in October 2013.  It was noted that he did not have a diagnosis of fatigue, but not all clinical conditions had been ruled out regarding the etiology.  10/28/2013 C&P Examination, at 6.

At his hearing in August 2015, the Veteran stated that he first noticed pain in his joints, muscles, fingers, forearms, legs and feet in 2008.  He initially took over the counter medication until it was no longer effective and then received other pain management from his primary care doctor.  He indicated that his fatigue began in 2008 to 2009.  8/26/2015 Hearing Transcript, at 8-9, 13.

He was afforded another VA examination in August 2016 and an addendum opinion was obtained in May 2017.  The examiners affirmed the fibromyalgia diagnosis.  However, the examiners determined that the he did not have, nor did he ever have chronic fatigue syndrome.  The Veteran's history of fatigue was attributed to his fibromyalgia.  The examiners also gave negative nexus opinions for fibromyalgia.  8/4/2016 Legacy Content Document Manager, at 5, 9-11, 14; 5/30/2017 C&P Examination.

Analysis

Chronic Fatigue Syndrome

After a review of the evidence, the Board finds that service connection for fatigue is not warranted. In this regard, the record does not show a diagnosis of chronic fatigue syndrome or of a fatigue-related disorder at any time during the appeal period.  A review of the record demonstrates that the Veteran has been diagnosed with a number of disabilities to include fibromyalgia and sleep apnea.  A VA examiner attributed the Veteran's fatigue as a symptom of his fibromyalgia.  There is no indication that the Veteran has been diagnosed with an additional disability, separately manifested by fatigue.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). As such, the criteria for establishing service connection for chronic fatigue syndrome have not been met.  38 C.F.R. § 3.303.

In sum, there is no evidence that the Veteran has been diagnosed with chronic fatigue syndrome or a fatigue-related disorder. Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for fatigue, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Fibromyalgia

The Board finds that service connection is warranted for fibromyalgia.  The Veteran's service records, as well as his statements, clearly show that he served in the Persian Gulf.  The Veteran also has a current diagnoses of fibromyalgia which has manifested to a rate of 10 percent or more (diagnosed before December 2021).  

Under diagnostic code 5025, CFR § 4.71 (a), the criteria for a 10 percent disability rating for fibromyalgia consists of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control. Both the Veteran's statements reporting his symptoms and the symptoms listed within the various VA examinations and DBQs show that the Veteran's fibromyalgia fits within these diagnostic criteria by manifesting most of these symptoms.

With the Veteran's service in the Persian Gulf and his disability of fibromyalgia manifesting to a 10 percent or more disabling, he has met the criteria necessary to establish presumptive service connection.

The Board acknowledges the negative nexus opinions provided by the VA examiners.  However, the Board notes that presumptive service connection eliminates the need for the nexus element typically necessary for standard service connection cases.  Additionally, the examiners did not offer an alternative etiology for his diagnosis.  The Veteran also testified that his symptoms began during his deployment and progressed soon after he returned.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  The evidence shows that the Veteran currently suffers from fibromyalgia and the examiners did not offer an etiology that was not related to military service.  The disability has also been manifest to a degree of at least 10 percent under the rating criteria for this disability.  For these reasons, the Board finds that service connection for fibromyalgia is warranted.  38 C.F.R. § 3.317.


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


